Motion by appellant for leave to prosecute appeal as a poor person and to direct the county to pay the cost of the minutes, denied. On the court’s own motion, the appeal will be heard on the original papers (including the typed minutes) and on the typewritten briefs of both parties. Appellant’s brief shall contain a copy of the opinion, if any, rendered by the court below. Six copies of the respective briefs shall be filed and one copy shall be served by each party upon the other. Cross motion by respondent that all papers on this appeal and on the motions therein be sealed and that he be treated as “ anonymous,” granted; the caption is amended accordingly. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.